Citation Nr: 0916073	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-25 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for scoliosis based on 
incurrence or aggravation during service.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to headaches 
and scoliosis.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to 
January 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and September 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida.

In August 2006, the Board issued a decision denying these 
claims.  In September 2008, the United States Court of 
Appeals for Veterans Claims (Court) remanded these claims to 
the Board for readjudication and the issuance of a new 
decision.


FINDINGS OF FACT

1.  The RO denied service connection for scoliosis in rating 
decisions issued in May 1981 and February 1982.  The Veteran 
was notified of both denials but did not initiate an appeal 
to either decision.

2.  Evidence received since the February 1982 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran has scoliosis that was not incurred or 
aggravated during service from October 1979 to January 1981.

4.  The Veteran has current migraine headaches that were not 
incurred in or caused by service.

5.  The Veteran is not service-connected for headaches or for 
scoliosis, and there is no evidence of a direct association 
between any current depression and service.




CONCLUSIONS OF LAW

1.  The rating decisions of May 1981 and February 1982 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.106(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
February 1982 rating decision to reopen a claim for service 
connection for scoliosis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Service connection for scoliosis based on in-service 
incurrence or aggravation is not established.  38 U.S.C.A. 
§§ 1111, 1131, 1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).

4.  Service connection for headaches is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

5.  Service connection for an acquired psychiatric disorder 
on a direct basis or as secondary to headaches or scoliosis 
on the bases of proximate cause or aggravation is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Scoliosis

The RO denied the Veteran's claim for entitlement to service 
connection for scoliosis in May 1981 and February 1982 rating 
decisions.  The Veteran was notified of these denials and her 
appellate rights, but she did not perfect an appeal to either 
decision.  Therefore, these rating decisions are final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed her petition to reopen in January 2003.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The RO denied service connection for scoliosis in May 1981 
and February 1982 rating decisions because it found that the 
Veteran's scoliosis pre-existed service and was not 
aggravated by service.  Evidence of record at the time of the 
February 1982 rating decision consisted of service treatment 
records (STRs), private medical records from Harry-Anna 
Hospital from 1976 to 1977, and a VA examination and X-rays 
from January 1982.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's February 1982 decision 
includes VA treatment records, statements submitted by the 
Veteran, and an April 2003 treatment letter from a VA nurse 
opining that the Veteran's back pain is the result of 
injuries during basic training in service, notwithstanding 
her prior history of scoliosis.

Under the requirements stated above for reopening claims, the 
medical records and treatment letter are considered new and, 
arguably, material evidence (this evidence will be addressed 
below).  The claim for service connection for scoliosis is 
therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  She has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. At 225.  Evidence includes VA treatment 
records indicating chronic back pain and August 2003 X-rays 
showing mild dextroscoliosis of the thoracolumbar spine.  
Therefore, the Veteran indeed shows a current back condition.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The evidence, including service personnel records (SPRs) and 
service treatment records (STRs), indicates that the 
Veteran's scoliosis was not noted on her September 1979 
entrance examination.  She is therefore to be presumed sound, 
with the burden on VA to rebut the presumption by clear and 
unmistakable evidence that the scoliosis pre-existed service 
and was not aggravated by service.  

A March 1980 STR indicates complaints of back pains, with a 
note that October 1979 X-rays showed "crooked spine".  A 
rule-out diagnosis of scoliosis was made.  This record 
contradicts the Veteran's contention that her scoliosis was 
asymptomatic for the first year she was in service, providing 
evidence against this claim. 

A September 1980 STR shows that the Veteran was placed on 
profile, with a diagnosis of scoliosis, symptomatic, and 
restriction on movement for 30 days.  This treatment record 
notes "long history of back pain" and "reported diagnosed 
with scoliosis in high school".  This record clearly shows 
that the Veteran's scoliosis pre-existed service, as well as 
her own knowledge of her diagnosed pre-existing condition, 
providing evidence against this claim. 

Private medical records from Harry-Anna Hospital dated 1976 
to 1977, before service, diagnose the Veteran with mild 
scoliosis.  The Veteran complained of backache in the dorsal 
region.  One physician opined that the condition would not 
worsen, providing more evidence against this claim. 

An October 1980 STR notes that the Veteran complained of back 
pain after sustaining a fall while carrying her gear in basic 
training.  A November 1980 STR indicates that the Veteran was 
again placed on profile and given restrictions on carrying 
and lifting.  

In November 1980, a Medical Board proceeding found the 
Veteran's scoliosis to have existed prior to service, not to 
be caused by service, and not to have been aggravated by 
active duty.  The Medical Board recommended that the Veteran 
be "separated from service due to EPTS condition which is 
not considered to be service aggravated", providing yet more 
evidence against this claim.  The Veteran received a medical 
discharge in January 1981 due to her pre-existing scoliosis.  

Such records provide clear and unmistakable evidence that the 
disease or injury existed prior to service.  The Board 
therefore finds that medical evidence before and during 
service clearly and unmistakably demonstrates that the 
Veteran had pre-existing scoliosis prior to induction into 
service in October 1979.  The Board finds that the Veteran's 
assertion of a basic training injury does not concur with the 
service records and the Veteran's own prior statements 
regarding her claim for scoliosis.  The Board finds that 
service and pre-service treatment records provide highly 
probative evidence against this claim.

The VA must also show by clear and unmistakable evidence that 
the Veteran's scoliosis was not aggravated by service.  As 
stated above, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to 
manifestations of the disability prior to, during, and 
subsequent to service.  

There is no evidence of a sustained increase in this 
disability during service.  The Veteran has stated that 
carrying her backpack during basic training led to sustaining 
a fall in October 1980, causing an increase of her back pain.  
However, the STRs indicate that the Veteran had already 
complained of back pain in March 1980, seven months prior to 
the alleged fall and aggravation.  Additionally, the STRs 
also indicate complaints of a "long history of back pain" 
in September 1980, which the Veteran reported in correlation 
with being diagnosed with scoliosis in high school.

In November 1980, the Veteran was afforded a VA outpatient 
examination that determined not only that the Veteran was 
medically unfit for retention in service, but also had been 
medically unfit for enlistment prior to service due to her 
scoliosis.  That same month, the Medical Evaluation Board 
specifically found the Veteran's pre-existing scoliosis was 
not aggravated by service.  The Veteran signed a statement in 
December 1980 acknowledging this finding.

Pursuant to her original claim for service connection for 
scoliosis, the Veteran was afforded a VA examination in 
January 1982, at which time she complained of back pain due 
to scoliosis.  The impression was chronic low back syndrome.  

After the 1982 examination, there are no treatment records 
for back pain until 2002.  There is nothing in the record to 
indicate a sustained aggravation of back pain due to 
scoliosis and indeed a 20 year period with no evident 
treatment.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints). 

In April 2003, a VA nurse and primary care provider submitted 
a treatment letter regarding the Veteran's back pain.  The 
nurse stated, "the Veteran reports of sustaining the injury 
to her back during basic training, at which time she fell 
while carrying a back pack and performing exercises.  After 
completing basic training, she proceeded to her assigned 
duties and noticed a worsening of the pain.  She then 
reported to the medical station and was treated by military 
personnel and subsequently discharged since she was no longer 
fit for duty."  The nurse noted, "in considering the above 
history and based on the veteran's presentation, and the fact 
that she passed her physical examination for enlistment into 
the military in spite of her prior history of scoliosis, it 
is more likely than not that the injury occurred as stated 
above while the veteran served in the military."  

The nurse does not indicate that the complete claims file was 
reviewed to support such an opinion nor are the results of 
any examination cited.  Indeed, the opinion is based on the 
Veteran's reported history, her "presentation" which is not 
explained in the statement, and the sole fact that the 
Veteran's scoliosis was not noted on her entrance 
examination.  

The Board is not required to accept a medical opinion that is 
based on reported history and unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
Leshore v. Brown, supra (the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.)  The April 2003 medical statement is 
entitled to limited probative value.

The Board notes that the Veteran and her representatives have 
alternately argued that she did not have pre-existing 
scoliosis before service.  This contention is most clearly 
contradicted by the medical evidence and therefore undermines 
the Veteran's overall credibility, providing evidence against 
this claim.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board rejects 
the veteran's statements that she incurred scoliosis in 
service and that her back worsened because of service.  The 
medical evidence entirely disputes both contentions.

Simply stated, the Board finds that the medical records, 
indicating a disability that was medically indicated to exist 
prior to service and was not aggravated by service, provides 
evidence against this claim.  The Board must find that the 
service and post-service medical record, indicating a 
disorder that existed prior to service and was not aggravated 
by or progressed during service, clearly and unmistakably 
outweigh the Veteran's lay contention that she has scoliosis 
as the result of her service or aggravated by service or the 
VA examination. 

2.  Headaches

The Veteran contends that her current headaches are related 
to headaches she experienced in service.  

The first requirement for any service connection claim is the 
existence of a current disability.  The post-service medical 
evidence indicates that the Veteran receives ongoing VA 
outpatient treatment for migraine headaches.  Based on the 
above, the evidence does show a current disability, providing 
some evidence for this claim.

The STRs indicate complaints of headaches in September 1980 
and December 1980.  No diagnosis was made regarding the 
headaches in either record.  Both times, the condition 
resolved and there are no further indications of complaints 
or treatment regarding headaches in service.  Additionally, 
the separation examination included no complaints or findings 
regarding headaches.  The STRs therefore reveal an acute 
condition that was resolved twice in service, providing 
evidence against this claim.  

In a January 1982 VA examination, the Veteran did not 
complain of headaches.  The first indication in the record of 
treatment for chronic headaches is from 2003, over 20 years 
after separation from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, supra 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).  Therefore, service connection may not be 
established based on post-service continuity of 
symptomatology for headaches seen in service.

Even if we assume current recurring migraine headaches, the 
Veteran served on active duty from October 1979 to January 
1981.  There is nothing in the record to indicate a 
connection between the current problem and service that ended 
years earlier.  Importantly, a March 2004 VA progress note 
indicates that the Veteran's migraine headaches were 
"relatively new this year".  The note also indicates that 
the Veteran reported her headaches to be related to stress.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for headaches.  There is simply no indication of 
connection between service and the current problem years 
after service, and the post-service medical record is found 
to provide evidence against such a finding.

3.  Acquired psychiatric disorder

The Veteran contends that she suffers from an acquired 
psychiatric disorder secondary to her scoliosis and 
headaches.

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The first requirement for any service connection claim is the 
existence of a current disability.  The VA treatment records 
indicate that the Veteran holds current diagnoses of 
depression and dysthymia.  Based on the above, the evidence 
indeed shows a current acquired psychiatric disorder.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is not currently service 
connected for any disability.  The Veteran is therefore 
ineligible to claim secondary service connection for any 
disability.

Because the Veteran is not eligible to claim secondary 
service connection due to not having any service-connected 
disabilities, the Board will continue to address this claim 
on a direct basis only.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of, service.  

The STRs are silent for any complaints, diagnoses, or 
treatments for any psychiatric disorder.  The service records 
provided limited evidence against this claim.

The post-service treatment records include ongoing treatment 
and diagnoses for depression and dysthymia beginning in 2003, 
over 20 years after separation from service.  An April 2004 
record included a diagnosis of dysthymia after a focused 
discussion of the Veteran's claimed non-military sexual 
trauma 15 years prior, with no mention of service or any 
physical problems.  Another April 2004 VA treatment record 
notes the Veteran's depression regarding family troubles and 
financial difficulties.  The post-service records overall 
relate the Veteran's depression to family troubles, financial 
issues, homelessness, and the non-military sexual trauma.  
There is no indication that the acquired psychiatric disorder 
stems from service or any physical problems.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no clear medical 
indication that the psychiatric condition is proximately due 
to or the result of service or any claimed disability and 
sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder on a direct or secondary basis.  In 
denying her claims, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant in January 2003, 
February 2003, and March 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2003, February 2003, May 
2004, June 2004, July 2004, and March 2005 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decisions in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence indicating that the 
Veteran's current headaches may be associated with service 
and indeed evidence against it, by way of a 20 year gap 
between separation from service and the first indication of 
headaches post-service.  There is also no evidence indicating 
any connection whatsoever between the Veteran's depression 
and service.  Nor is there any evidence indicating that the 
Veteran's pre-existing scoliosis was aggravated by service.  
Therefore, no VA examination was needed to determine these 
claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through January 2008.  The veteran submitted a VA 
medical statement in April 2003.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

New and material evidence was received regarding the claim 
for service connection for scoliosis, therefore the claim is 
reopened.

Service connection for scoliosis based on incurrence or 
aggravation during service is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


